 



Exhibit 10.6
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN FOR PAUL MILLER
     This Supplemental Executive Retirement Plan for Paul Miller is effective as
of May 3, 2004 (the “Effective Date”), in order to provide Paul Miller (the
“Participant”) with certain additional, non-qualified retirement benefits. The
provisions of this Plan shall apply only to the Participant.
ARTICLE I
DEFINITIONS
     “Cause” shall mean (i) termination of employment as the result of the
Participant’s conviction of, or plea of guilty or nolo contendere to, the charge
of having committed a felony (whether or not such conviction is later reversed
for any reason); or (ii) failure by the Participant to devote his fill time and
undivided attention during normal business hours to the business and affairs of
the Corporation or one of its subsidiaries except for reasonable vacations and
except for illness or incapacity; but nothing herein shall preclude the
Participant from devoting reasonable periods required for (A) serving as
director or member of a committee of any organization involving no conflict of
interest with the interests of the Corporation or its subsidiaries;
(B) delivering lectures, fulfilling speaking engagements, teaching at
educational institutions; (C) engaging in charitable and community activities
and (D) managing his personal investments, so tong as such activities do not
materially interfere with the regular performance of his duties and
responsibilities to the Corporation or its subsidiaries; or (iii) disclosure by
the Participant at any time while in the Corporation’s employ, to any person not
employed by the Corporation or one of its subsidiaries, or not engaged to render
services to the Corporation or one of its subsidiaries, except with the prior
written consent of an officer authorized to act in the matter by the Board, of
any confidential information of the Corporation, its subsidiaries and affiliates
obtained by him while in the employ of the Corporation, including, without
limitation, information relating to any of the Corporation’s inventions,
processes, formulae, plans, devices, compilations of information, methods of
distribution, customers, suppliers, client relationships, marketing strategies
or trade secrets ; provided, however, that this provision shall not preclude the
Participant from use or disclosure of information known generally to the public
or of information not considered confidential by persons engaged in the business
conducted by the Corporation or from disclosure required by law, regulation or
court order; (iv) the willful engaging by the Participant in misconduct that is
injurious to the Corporation or its subsidiaries, monetarily or otherwise; or
(v) negligence or incompetence on the part of the Participant in the performance
of his assigned duties.
     “Change in Control” shall mean the first to occur of any of the following
events:

A.   any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation (not including in the securities Beneficial Owned
by such Person any securities acquired directly from the Corporation or its
Affiliates) representing 20% or more of the combined voting power of the

1



--------------------------------------------------------------------------------



 



Corporation’s then outstanding securities, excluding any Person who becomes such
a Beneficial
Owner in connection with any acquisition pursuant to a transaction that complies
with clauses (1), (2) and (3) of paragraph C below; or

B.   the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date of this
Agreement, constitute the Board (“the Incumbent Board”) and any new director
whose appointment or election by the Board or nomination for election by the
Corporation’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended. For purposes of the preceding sentence,
any director whose initial assumption of office is in connection with an actual
or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Corporation, shall
not be treated as a member of the Incumbent Board; or

C.   there is consummated a merger, reorganization, statutory share exchange or
consolidation, or similar corporate transaction involving the Corporation or any
direct or indirect subsidiary of the Corporation, a sale or other disposition of
all or substantially all of the assets of the Corporation, or the acquisition of
assets or stock of another entity by the corporation or any of its subsidiaries
(each a “Business Combination”), in each case unless, immediately following such
Business Combinations, (1) the voting securities of the Corporation outstanding
immediately prior to such Business Combination (the “Prior Voting Securities”)
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity of the business Combination or
any parent thereof) at least 50% of the combined voting power of the securities
of the Corporation or such surviving entity or parent thereof outstanding
immediately after such Business Combination, (2) no Person is or becomes the
Beneficial Owner, directly or indirectly of securities of the Corporation or the
surviving entity of the Business Combination or any parent thereof (not
including the securities Beneficially Owned by such Person any securities
acquired directly from the Corporation or its Affiliates) representing 20% or
more of the combined voting power of the securities of the Corporation or
surviving entity of the Business Combination or the parent thereof, except to
the extend that such ownership existed immediately prior to the Business
Combination and (3) at least a majority of the members of the board of directors
of the Corporation or the surviving entity of the Business Combination or any
parent thereof were members of the Incumbent Board at the time of the exe-cution
of the initial agreement or the action of the Board providing for such Business
Combination or:

D.   the stockholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation.

2



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, any disposition of all or substantially all
of the assets of the Corporation pursuant to a spinoff, splitup or similar
transaction (a “Spinoff’) shall not be treated as a Change in Control if,
immediately following the Spinoff, holders of the Prior Voting Securities
immediately prior to the Spinoff continue to beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
securities of both entities resulting from such transaction, in substantially
the same proportions as their ownership, immediately prior to such transaction,
of the Prior Voting Securities; provided, that if another Business Combination
involving the Corporation occurs in connection with or following a Spinoff, such
Business Combination shall be analyzed separately for purposes of determining
whether a Change in Control has occurred;
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
     “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Corporation or any of its Subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Corporation or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities or (iv) a
corporation owned, directly or indirectly, by the stockholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation.
     “Code” means the Internal Revenue code of 1986, as from time to time
amended.
     “Committee” means the Vice President of Human Resources, the Chief
Financial Officer, and the Manager of Compensation of the Corporation.
     “Corporation” means Dana Corporation.
     “Credited Service” when used in reference to the Participant means the
Participant’s total service with the Corporation, including all periods of
employment, including any periods during which Participant remains employed but
is benefiting under a Corporation sponsored disability plan whether continuous
or not, and including the Severance Period, as defined below, and shall be the
period of time, expressed in years and months, between the date on which the
Participant first performs any service for the Corporation and the earlier of:

  A.   the date on which the Participant resigns, retires, is discharged or dies
(or the end of the Severance Period, if later), or

3



--------------------------------------------------------------------------------



 



  B.   the first anniversary of the first date in a period of continuous absence
for any reason other than resignation, retirement, discharge or death.

And provided that in no event shall any period of absence be excluded for
purposes of determining Credited Service hereunder unless a 12-month period has
elapsed during which the Participant has not performed any service for the
Corporation.
     “Disability” means the absence of the Participant from his duties with the
Corporation on a full-time basis for 180 consecutive business days as a result
of incapacity due to mental or physical illness which is determined to be total
and permanent by a physician selected by the Corporation and acceptable to the
Executive or the Executive’s legal representative (such agreement as to
acceptability not to be withheld unreasonably).
     “Normal Retirement Date” means the first day of the month following the
month in which the Participant attains age 62.
     “Normal Retirement Benefit” means the lump sum benefit payable at age 62 to
be provided by Section 2.1 of the Plan,
     “Participant” means Paul B. Miller
     “Plan” means the Supplemental Executive Retirement Plan for Paul Miller set
forth herein.
     “Retiree Medical Cost Benefit” means the lump sum benefit payable at age 62
to be provided by Section 22 of the Plan.
     “Retirement Date” means the first day of the month following the month of
the Participant’s Termination Date.
     “SavingsWorks” means the Corporation sponsored qualified and nonqualified
restoration defined contribution plans which are established for non union
employees hired after January 1, 2004.
     “Severance Period” means the period of time, if any, during which the
Participant is entitled to severance pay under Section 5 of that certain
Non-Competition and Severance Agreement between Dana Corporation and Paul B.
Miller, dated May 3, 2004.

4



--------------------------------------------------------------------------------



 



     “Termination Date” means the date on which the Participant ceases to be
employed by the Corporation for any reason, including, but not limited to, by
reason of his death or his election to retire or voluntarily resign.
ARTICLE II
BENEFITS
     2.1 Normal Retirement Benefit. If employment continues to at least the
Participant’s Normal Retirement Date, the Corporation shall be obligated to pay
the Participant upon the Participant’s Termination Date in a single lump sum,
the Participant’s Normal Retirement Benefit. The Participant’s Normal Retirement
Benefit shall be $2,283,000. The Normal Retirement Benefit is intended to equal
the difference between (a) and the sum of(b) and (c).

  (a)   The projected lump sum value of the Participant’s former
employer-provided defined benefit value as if employment continued with such
employer.     (b)   The actual lump sum value of the Participant’s former
employer-provided defined benefit value payable at age 62.     (c)   The lump
sum value of the Dana contribution under SavingsWorks, ignoring any 401(k)
matching contribution.

The benefits are based on the assumptions shown in the exhibits, which are
subject to change only to the extent of mistake of fact as of May 2004.
     2.2 Additional Retirement Lump Sum. If employment continues to at least the
Participant’s Normal Retirement Date, the Corporation shall also be obligated to
pay the Participant upon the Participant’s Termination Date $200,000 in a single
lump sum payment to make up for lost retiree health care protection (the
“Retiree Medical Cost Benefit”).
     2.3 Early Retirement. In the event that, following the fifth anniversary of
the Participant’s date of hire, the Participant elects to retire or voluntarily
resign or the Participant’s employment is terminated by the Corporation for
Cause, in lieu of any other benefit payable under the Plan, the Participant
shall be entitled to a pro rata share (not to exceed one hundred percent (100%))
of his Normal Retirement Benefit based on the following formula:
          Normal Retirement Benefit X (Credited Service/10)

5



--------------------------------------------------------------------------------



 



The pro rata share is set equal to 100% if the Termination Date is the same as
or falls after the date on which the Participant attains age 62. Any early
retirement benefit payable pursuant to this Section 2.3 shall be paid as of the
Participant’s Termination Date in a single lump sum,
     2.4 Vesting Conditions. Except as expressly provided in Section 2.5 below,
the Normal Retirement Benefit and the Retiree Medical Cost Benefit shall be
forfeited if Credited Service at the Participant’s Termination Date is less than
five years.
     2.5 Involuntary Termination; Disability; Death. In the event of the
Participant’s death or disability while employed by the Corporation or the
Participant’s involuntary termination of employment by the Corporation for any
reason other than Cause prior to the tenth anniversary of his hire date with the
Corporation, the Participant or his beneficiary, as the case may be, shall be
entitled to a portion (not to exceed one hundred percent (100%)) of his Normal
Retirement Benefit equal to the greater of:
     A. Normal Retirement Benefit X (Credited Service/10), or

     B. Normal Retirement Benefit X 75%.
The payable portion is set equal to 100% if the Termination Date is the same as
or falls after the date on which the Participant attains age 62. In addition, if
the Participant’s employment by the Corporation terminates for any reason
(including death, disability, voluntary termination or involuntary termination
with or without Cause) after the fifth anniversary but prior to the tenth
anniversary of his hire date with the Corporation, the Participant or his
beneficiary, as the case may be, shall be entitled to a portion (not to exceed
one hundred percent (100%)) of his Additional Retirement Benefit under
Section 2.2 equal to the Additional Retirement Benefit X (Credited Service/10),
The payable portion is set equal to 100% if the Termination Date is the same as
or falls after the date on which the Participant attains age 62, Any pro rata
benefit payable pursuant to this Section 2.3 shall be paid as of the
Participant’s Termination Date in a single lump sum.
     2.6 Change in Control. In lieu of any other benefit payable under the Plan,
upon a Change in Control the Participant shall be entitled to payment, within
thirty (30) days following the Change in Control, of the Normal Retirement
Benefit as set forth in Section 2.1 above in a single lump sum payment and the
Retiree Medical Cost Benefit as set forth in Section 2.2 above.
     2.7 Exhibits Control. For purposes of clarity, the amounts described in
section 2.1, and the benefits payable upon a termination of employment described
in Sections 2.2 and 2.3 are set forth on Exhibit A, B and C, which shall control
the amount to be paid. Notwithstanding the fact that benefits under

6



--------------------------------------------------------------------------------



 



the Plan are based on projections as of May 2004, these amounts are not subject
to adjustment based on any differences between actual and anticipated benefits.
     2.8 Beneficiary. In the event of the Participant’s death, the Participant’s
beneficiary under the Corporation’s qualified defined contribution plan shall be
entitled to receive any benefits that otherwise would have been payable to the
Participant hereunder. In the event that the Participant does not participate in
or has not designated a beneficiary under the Corporation’s qualified defined
contribution plan, the Participant’s estate shall be entitled to receive any
benefits that otherwise would have been payable to the Participant hereunder.
ARTICLE III
PLAN ADMINISTRATION
     3.1 Administration of Plan. The Committee shall have the sole
responsibility for the administration of the Plan.
     3.2 Claims Procedure. The Committee shall make all determinations as to the
right of any person to a benefit under this Plan and the amount of such benefit.
Any denial by the Committee of a claim for benefits under the Plan by
Participant shall be stated in writing by the Committee and shall set forth the
specific reasons for the denial. In addition, the Committee shall afford a
reasonable opportunity to any Participant whose claim for benefits has been
denied for a review of the decision denying the claim.
     3.3 Powers and Duties of the Committee. The Committee shall have such
duties and powers as may be necessary to discharge its duties hereunder,
including, but not by way of limitation, the following:

  (a)   to construe and interpret the Plan, to resolve ambiguities,
inconsistencies, and omissions, which findings shall be binding, final, and
conclusive, to decide all questions of eligibility and determine the amount,
manner and time of payment of any benefits hereunder;     (b)   to prescribe
procedures to be followed by Participant in filing elections or revocations
thereof;     (c)   to prepare and distribute, in such manner as the Committee
determines to be appropriate, information explaining the Plan;     (d)   to
receive for the Corporation and from Participant such information as shall be
necessary for the proper administration of the Plan;

7



--------------------------------------------------------------------------------



 



  (e)   to furnish the Corporation, upon request, such reports with respect to
the administration of the Plan as are reasonable and appropriate;     (f)   to
appoint individuals to assist in the administration of the Plan and any other
agents it deems advisable, including actuaries and legal counsel; and     (g)  
to create subcommittees and appoint agents, and to delegate such of its rights,
powers and discretions to such subcommittees or agents as it deems desirable.

     3.4 Rules and Decisions. The Committee may adopt such rules as it deems
necessary, desirable or appropriate for the proper administration of the Plan.
When making a determination or calculation, the Committee shall he entitled to
rely upon information furnished by a Participant or the Corporation. The
determination of the Committee as to any question involving the administration
and interpretation of the Plan shall be final, conclusive and binding on all
persons, including the Corporation.
     3.5 Indemnification of Committee. To the extent permitted by law, the
Committee and any person to whom it may delegate any duty or power in connection
with administering the Plan, the Corporation, and the officers and trustees
thereof, shall be entitled to rely conclusively upon, and shall be fully
protected in any action taken or suffered by them in good faith in reliance
upon, any actuary, trustee, counsel, accountant, other specialist, or other
person selected by the Committee, or in reliance upon any tables, valuations,
certificates, opinions or reports that may be furnished by any of them. Further,
to the extent permitted by law, no member of the Committee, nor the Corporation,
nor the officers or trustees thereof, shall be liable for any neglect, omission
or wrongdoing, except for his, her or its own individual misconduct. To the
extent permitted by law, any present or former member of the Committee shall be
indemnified by the Corporation and its successors against any and all
liabilities arising; by reason of any act or failure to act made in good faith
pursuant to the provisions of the Plan, including expenses reasonably incurred
in the defense of any claim relating thereto.
ARTICLE IV
MISCELLANEOUS
     4.1 No Contract of Employment. Nothing contained herein shall be construed
as a contract of employment between the Corporation and Participant, or as
giving a right to Participant to be continued as an executive or employee of the
Corporation, or as a limitation of the right of the Corporation to discharge
Participant at any time with or without Cause.
     4.2 Addresses. Each person entitled to benefits hereunder shall file with
the Committee from time to time in writing his or her complete mailing address
and each change of mailing address. Any check representing payment hereunder,
and any communication, addressed to Participant or to any other

8



--------------------------------------------------------------------------------



 



person at his or her last address so filed (or if no such address has been
filed, then at his or her last address indicated on the records of the
Corporation) shall be deemed to have been received by such person for all
purposes of the Plan, and neither the Corporation nor any other person shall be
obligated to search for or ascertain the location of any such person to whom
such communication was sent,
     4.3 Expenses. All expenses that shall arise in connection with the
administration of the Plan, including but not limited to compensation and other
expenses and charges of any actuary, trustee, counsel, accountant, specialist,
or other person who shall be employed by the Committee in connection with the
administration thereof, shall be paid by the Corporation.
     4.4 Anti-Alienation. Except as may otherwise be provided by law, no
distribution or payment under the Plan to any Participant or beneficiary shall
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, whether voluntary or involuntary, and
any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge the same shall be void; nor shall any such distribution or payment be in
any way liable for or subject to the debts, contracts, liabilities, engagements
or torts of any person entitled to such distribution or payment.
     4.5 Unfunded Plan. The benefits payable under the Plan shall be paid from
the general assets of the Corporation. Participant and his beneficiary shall not
have any interest in any specific assets of the Corporation by reason of the
establishment and maintenance of the Plan, and such persons shall have only the
status of unsecured creditors of the Corporation with respect to any benefits
that become payable under the Plan. The Corporation may, in its discretion,
purchase insurance contracts or establish a trust to assist it in satisfying its
obligations to provide benefits under the Plan; provided, however, that (i) any
such insurance contracts and the assets of any such trust shall remain subject
to the claims of the Corporation’s general creditors in the event of the
Corporation’s insolvency, (ii) the Corporation or such trust shall be the sole
owner of any such insurance contracts, and (iii) no Participant or any other
person who may become entitled to benefits hereunder shall have any interest in
any such insurance contract.
     4.6 Incompetency. If the Committee determines that any person entitled to
payments under the Plan is an infant or incompetent by reason of physical or
mental disability, it may cause all payments thereafter becoming due to such
person to be made to any other person for his or her benefit, without the
responsibility to follow the application of amounts so paid. Payments made
pursuant to this provision shall completely discharge the Plan and the Committee
from any further liability or responsibility therefor.
     4.7 Benefits Not Compensation. Any benefits provided under the Plan shall
not be deemed salary or other compensation to the Participant for the purpose of
computing any benefits to which the

9



--------------------------------------------------------------------------------



 



Participant may be entitled under any pension plan or other employee benefit
plan maintained by the Corporation.
     4.8 Amendment or Termination of Plan. Prior to a Change in Control, the
Corporation may amend or terminate this Plan at any time, without the consent of
Participant or any beneficiary. Notwithstanding the foregoing, this Plan shall
not be amended or terminated, without the written consent of the Participant, so
as to reduce or cancel the benefits, which have accrued to Participant or
beneficiary prior to the effective date of the amendment.
     4.9 Ohio Law to Govern. This Plan shall be construed and regulated and its
validity and effect and the rights hereunder of all parties interested shall at
all times be determined and this Plan shall be administered, in accordance with
the laws of the State of Ohio.
     4.10 Successors and Assigns. This Plan shall be binding upon and shall
inure to the benefit of the Participant and his heirs, executors, administrators
and beneficiaries, and shall be binding upon and inure to the benefit of the
Corporation (and its parent, if any, and affiliates) and its successors and
assigns.
     4.11 Entire Agreement. This Plan constitutes the final, complete and
exclusive agreement between Participant and the Corporation with respect to the
subject matter hereof and hereby replaces and supercedes all prior agreements,
offers or promises whether oral or written with respect thereto.
DANA CORPORATION
By: /s/ Michael J. Burns
Name: Michael J. Burns
Title: Chairman & CEO
ACCEPTED AND AGREED: /s/ Paul B. Miller

10